DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/04/2022 has been entered. 
Response to Arguments
Applicant argues in the response filed 07/12/2022 that prior art Bradley as modified by Kronner (and Kerr, Marucci, Keren) do not disclose the shield defining an outer elongate opening that extends in a direction parallel to the elongate axis, and the suture needle moving in a direction transverse to the elongate axis through the elongate opening. Further, it was confirmed that prior art Bhalla and the present application were commonly owned by Covidien LP. The previous 103 rejections have been withdrawn. New rejections with respect to Bradley as modified by Heidmueller have been made below.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 6, 13-15, 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 5,374,275 to Bradley in view of U.S. Patent 5,320,632 to Heidmueller.  
As to claim 1, Bradley discloses an incision closure device (10, figure 6, 7) comprising an elongate body (12) defining a longitudinal axis and having a proximal portion and a distal portion (figure 6, 7), the elongate body defining a channel (lumen of 12, figure 6, 7) that extends from the proximal portion to the distal portion, a tool assembly (20, 21) supported on the distal portion of the elongate body (figure 6, 7), the tool assembly including a suture needle (36), a housing (distal portion of 70, where link 74 connects) and first and second links (72, 74), the suture needle having a proximal portion having a tip configured to penetrate tissue (figure 2, col. 6 ll. 35-37, the needles of figure 6, 7, will penetrate tissue as seen in figure 2) and a distal portion (figure 7, the portion of the needle that is distal to the tip), the distal portion being pivotably secured to the first and second links of the tool assembly (figure 6, 7), the first and second links being pivotably secured to the housing (figure 6, 7), an actuation member (54) positioned within the channel of the elongate body and coupled to the first and second links such that the actuator member is movable from a retracted position (figure 6) to an advanced position (figure 7) to move the suture needle from an inactive position (figure 6) in which the tissue penetrating tip of the suture needle is positioned within the body (figure 7) to an active position in which the tissue penetrating tip is positioned outwardly (figure 7, 2) but is silent about the elongate body supporting a shield, the shield positioned outwardly of the channel and defining an outer elongate opening that extends in a direction parallel to the longitudinal axis of the elongate body, where the suture needle moves in a direction transverse to the longitudinal axis through the elongate opening as the suture needle moves between the inactive and active positions. 
Heidmueller teaches a similar device (surgical suturing apparatus, abstract) having an elongate body (10, figure 1-2) supporting a shield (24), the shield positioned outwardly of a channel (where 16 extends) of the elongate body (figure 1-2), and defining an outer elongate opening that extends in a direction parallel to the longitudinal axis of the elongate body (figure 1,2), where the suture needle moves in a direction transverse to the longitudinal axis through the elongate opening as the suture needle moves between the inactive and active positions (figure 1, 2, col. 4 ll. 9-11, the lateral movement of the needle can read on the transverse direction) for the purpose of protectively housing the needles during delivery in the first position (col. 3 ll. 37-41). The location of the shield is a known substitute that can protect the tissue as the device is inserted, where the needle of Bradley can be move in a lateral direction. It would have been obvious to one of ordinary skill in the art before the effective filing date to use the shield of Heidmueller with the device of Bradley in order for minimizing trauma to the tissue as the device is manipulated with in the wound opening.
As to claim 2, with the device of Bradley and Heidmueller above, Bradley discloses the suture needle defines a longitudinal axis that is substantially parallel to the longitudinal axis of the elongate body in the inactive position and in the active position (figure 6, 7).
As to claim 6, with the device of Bradley and Heidmueller above, Bradley discloses a handle assembly (proximal portion, 56, figure 2, that will be associated with the embodiment of figure 6, 7), wherein the elongate body extends distally from the handle assembly. 
As to claim 13, Bradley discloses a suture needle (36), an elongate body 12) including a housing (distal portion of 70, where link 74 connects) and first and second links (72, 74), the elongate body defining channel (lumen of 12, figure 6, 7), the suture needle having a proximal portion having a tip configured to penetrate tissue (figure 2, col. 6 ll. 35-37, the needles of figure 6, 7, will penetrate tissue as seen in figure 2) and a distal portion (figure 7, the portion of the needle that is distal to the tip), the distal portion being pivotably secured to the first and second links of the tool assembly (figure 6, 7), the first and second links being pivotably secured to the housing (figure 6, 7), the first and second links movable from a first position (figure 6) to a second position (figure 7) to move the suture needle from an inactive position (figure 6) in which the tissue penetrating tip of the suture needle is positioned within the body (figure 7) to an active position in which the tissue penetrating tip is positioned outwardly (figure 7, 2) but is silent about the elongate body supporting a shield, the shield positioned outwardly of the channel and defining an outer elongate opening that extends in a direction parallel to the longitudinal axis of the elongate body, where the suture needle moves in a direction transverse to the longitudinal axis through the elongate opening as the suture needle moves between the inactive and active positions. 
Heidmueller teaches a similar device (surgical suturing apparatus, abstract) having an elongate body (10, figure 1-2) supporting a shield (24), the shield positioned outwardly of a channel (where 16 extends) of the elongate body (figure 1-2), and defining an outer elongate opening that extends in a direction parallel to the longitudinal axis of the elongate body (figure 1,2), where the suture needle moves in a direction transverse to the longitudinal axis through the elongate opening as the suture needle moves between the inactive and active positions (figure 1, 2, col. 4 ll. 9-11, the lateral movement of the needle can read on the transverse direction) for the purpose of protectively housing the needles during delivery in the first position (col. 3 ll. 37-41). The location of the shield is a known substitute that can protect the tissue as the device is inserted, where the needle of Bradley can be move in a lateral direction. It would have been obvious to one of ordinary skill in the art before the effective filing date to use the shield of Heidmueller with the device of Bradley in order for minimizing trauma to the tissue as the device is manipulated with in the wound opening.
As to claim 14, with the device of Bradley and Heidmueller above, Bradly discloses the distal portion of the suture needle includes a yoke (28) defining a yoke channel (the indents as seen in figure 7, where 72, 74 is attached), the first and second link secured within the yoke channel (figure 6, 7).	
As to claim 15, with the device of Bradley and Heidmueller above, Bradley discloses the suture needle defines a first axis in the inactive position and a second axis in the active position, the first axis being parallel to the second axis (figure 6,7).
As to claim 17, with the device of Bradley and Heidmueller above, Bradley discloses the suture needle includes a suture opening (col. 6, ll. 10-15).
Claims 3, 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 5,374,275 to Bradley in view of U.S. Patent 5,320,632 to Heidmueller as applied to claims 1, 2, 6, 13-15, 17 above, and further in view of U.S. Patent Publication 2003/0167063 to Kerr.
As to claims 3, 16, Bradley as modified by Heidmueller discloses the device above but is silent about each of the first and second links defines an elongate slot. 
Kerr teaches a similar device (needle suturing device for a puncture site, abstract), having a link (24a) defining an elongate slot (slot as seen in figure 3-4) and an activation member (20) coupled to the link by pivot pins (pin as seen in figure 3, 4 that engages within the slot) that are positioned within the elongate slot (figure 3, 4) for the purpose of optimally controlling the orientation of the needle in the active position (paragraph 32-34). Each of the links of Bradley can have the slot of Kerr that will allow the links to control the orientation of the needle as it is moved to the active position. Without further limitations with respect to how the slot will orient the needle, Bradley can render obvious that it is known to have links with slots. It would have been obvious to one of ordinary skill in the art before the effective filing date to use the slots of Kerr in the links of Bradley and Heidmueller in order for optimally controlling the orientation of the needle in the active position.
Claims 4, 5 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 5,374,275 to Bradley in view of U.S. Patent 5,320,632 to Heidmueller and in view of U.S. Patent Publication 2003/0167063 to Kerr as applied to claims 3, 16 above, and further in view of U.S. Patent 6,582,451 to Marucci.
As to claim 4, Bradley as modified by Heidmueller and Kerr disclose the device above but is silent about the distal portion of the actuator member includes a bracket having a spaced side walls defining a channel.
Marucci teaches a similar device (expandable distal portion of a surgical instrument, abstract) having a distal portion of the actuator member (13, figure 2a) includes a bracket (11) having a spaced side walls defining a channel (figure 2a,b), where first and second links (24a, 25a) received within the channel (figure e2a,b) for the purpose of being able to allow articulation of the link while being a tissue guard to prevent unwanted damage to tissue (col. 15 ll. 20-25). It would have been obvious to one of ordinary skill in the art before the effective filing date to use the distal portion of the actuation member of Marucci in the device of Bradley as modified by Heidmueller and Kerr in order to allow articulation of the link while being a tissue guard to prevent unwanted damage to tissue.
As to claim 5, with the device of Bradley, Heidmueller, Kerr, and Marucci, Bradley discloses the proximal portion of the suture needle (examined as the distal portion, see section 13 above) includes a yoke (28) defining a yoke channel (the indents as seen in figure 7, where 72, 74 is attached), the first and second link secured within the yoke channel (figure 6, 7).
Claim 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 5,374,275 to Bradley in view of U.S. Patent 5,320,632 to Heidmueller as applied to claims 1, 2, 6, 13-15, 17 above, and further in view of U.S. Patent Publication 2010/0145364 to Keren.
As to claim 7, Bradley and Heidmueller discloses the device above but is silent about the handle having a drive member and trigger. 
Keren teaches a similar device (suture inserting device, abstract), having a handle assembly  which includes a drive member (159, figure 2, 33) and a trigger (138), the drive member being coupled to a proximal end of an actuation member (124) and the trigger being coupled to the drive member such that actuation of the trigger causes movement of the actuation member between the retracted and advanced positions (paragraph 117, paragraph 2a,3) for the purpose of using a known handle mechanism that can securely deploy needles. It would have been obvious to one ordinary skill in the art before the effective filing date to substitute the handle assembly of Keren in the device of Bradley and Heidmueller in order for using a known handle mechanism that can securely deploy a needle.
As to claim 8, with the device of Bradly, Heidmueller, and Keren above, Keren further teaches a biasing member (165) positioned to engage the drive member to urge the actuation member towards the retracted position (paragraph 124).
As to claim 9, with the device of Bradley, Heidmueller, and Keren above, Keren further teaches the handle assembly includes a housing (shell of housing 136) and the housing defines a recess that receives the drive member (figure  2, 3a, the lumen that is defined by the general handle).
As to claim 10, with the device of Bradly, Heidmueller, and Keren above, Keren further teaches the housing includes a detent (304, figure 37a-c, suable with the basic embodiment of figure 2,3a) positioned with the recess (figure 3a-c, figure 37a-c), and the drive member includes first and second concavities (where the spring resides, and beneath the spring, figure 37a-c), the first concavity positioned to receive the detent when the actuation is in the retracted position and the second cavity being positioned to receive the detent when the actuation member is in the advanced position (figure 37a-c, paragraph 161, how the pin 306 is moved based on the 308 sliding beneath the pin, will move the pin out of the first concavity and into the second concavity).
As to claim 11, with the device of Bradly, Heidmueller, and Keren above, Keren further teaches the trigger includes first and second triggers (138, 138, figure 2 ) that are coupled to the drive member and movable in scissor-like motion to move the actuator member from the retracted position to the advanced position (figure 2, 3a).
As to claim 12, with the device of Bradly, Heidmueller, and Keren above, Keren further teaches the triggers are coupled to the drive member by first and second drive links (140).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent Publication 2011/0082473 to Smith discloses a similar shield opening as seen in figures 1b,2.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J ORKIN whose telephone number is (571)270-7412. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER J ORKIN/Primary Examiner, Art Unit 3771